‘tand-Deliverer ~ FILED
: ed — CHARLOTTE, NC

MAR ~ 6 2020

UNITED STATES DISTRICT COURT US DISTRICT COURT
WESTERN DISTRICT OF NC
WESTERN DISTRICT OF NORTH CAROLINA

Donad, Fay, Baldin -

Cleo , COMPLAINT |
Ole bol the: oud e- Case Nox B:2Q00V1Y le -KIC

0) Lees J

gu acecuale. De BAN,
S\eeichd, Peasfock [753

indy & perp OCF -

A. JURISDICTION

Jurisdiction is proper in this court according to:
\/ 42 U.S.C.81883

42 U.S.C. §1985

- NS |
____ Other (Please specify) Cheaelatee \ : Y 5 Ji

 

 

- ._B. PARTIES |
4. Narne of Plaintift Lo Opt, Toy APA Ys

Address: WD Arata oeyy
A +e “ilo Tre, VW. Cc -

 

 

ae

2, Name of Defendant: bf. ah, Ag eeu figeg —

 

 

 

 

 

 

Address: dG Ge oAl GLa
sf nyo Bit
SOMA he ited, ie Fee

ployed as CED at Pb Shine Cheeein ng

(Position/T ite) (Organization) YS Ft OuUDC
Case 3:20-cv-00146-RJC-DSC Document 1 Filed 03/06/20 Page 1 of 7

 
Wes the defendant acting under ine ae or color of state lew af the ime
these claims ogcurred? YES f “YES” briefly explain:

: J Q indy, prea Le

Cone piney A ute EO (LEC C

 

 

 

 

 

 

 

“Ant TAS 7-4 [i ¥ Ys
3, Name of Defendant “fupli hike OZ) C Leesa W005
Address: Oech. _ degAearey Ye:
Sea OF KEH#ES 20.2;
MALT § BA SD Ye
is employed as CEL «Lied fi (of) ney freee 9
(Position/Tide) Organization) Cus C~

Wes the defendant acting under eo or color of state law ai the Ime
these Gain s occured? YES NO , YES” briefy explain:
ha ave befa —onfpgsten x
Si lace AV! b_, Lf 9 Fei 4 53
Aad, eeu A A a A EE Oe

pri Ili ay orf, Taktas eae a

| 4. Name of Defendan aru $ Ahi SGC IO be2oa
Address: ADO ASEM Ch 4» Yu BLA € GUS 6
Ow PF 2 6d”

conpjesee 1S Pal bette a LE cling Cfeeetng

(Posiion/Tite) (Organization) 6S e

 

Was the defendant acting under the authority or color of state law at ihe time
these claims occumped? YES_ | NO. ’*Y Y » omey explain:

CON 6 S-bank Stance  >2 AL
Ee ott ey /2O

ra
GC. OG alee 1S ONUSES Mitt? ons AS
a

(Use additional sheets if necessary.)

C, NATURE OF CASE

Why are you bringing this case to court? Please explain the circumstances that Jed to

the problem.
iL hove Wee vn A Contestant

wath the Fab a
house S, ate aol et oe oF

Case 3:2 Spoons C Ina ae, eed

 
| allege that my consiftufional rights, privileges or immunifes have been violated and
that the following tecis form ihe basis for my allegatons: (If necessary you may attach
additonal paces)

j “ \ ( Y : A 4 “ _
a. (1) Count: Dis Chim nd 1gn ue te Ea? ¢
(2) Supporting Facts: (Describe exactly whai each defencamt did or did not
do, State the facts clearly in your own words without citing any legal

tity, Use additonal sheets fr NECeSSATY. )
OS Chi wmuinati gn Ale ke |
Disa AS I-\/ f J [cay wrary C_ Bi2ai

. uf~u _UvoOe 4 ( if
b. (4) count 2: WS Sai mination Aue to Diewh LY.

(2) Supporting Facts: (Describe exacty what each defendant dic or did not
Go. State the facts clearly in your own words without citing any legal

authorty. Use additonal sheeis, ff ne
we (ee Pople Cl On SCS, ab ons
lOlete na 7

re ste (IS ACE OTE, Sted el, te.
in BO/ 24 # — & INJURY |
How hen have you been injured by the actions of the defendant(s)?
LL have bee humltated
NCL fA voce i, due f+ dw LS ble ge)
sun TC WS the fk Lec fe
oY ed LQ 49 sha a 2A 0 aa¥dne O eo
. 3 li ne f0€ AtSc! plat OL OFX
Ree? Cin d W/ A262 Ll) EY.

Li genio bala 3 nt ile ie

C ot Cain |

(od has “+ IV Ue
~ Zotar On ©edea|, Shea £
| oe rd © Peon € rhonat Live

LL
Case 3:20-cv-001 na hh DSC Doeuwment1 Filed 03/06/20 Page 3 of 7

 

 
F. PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF

Have you Tied other jawsulls in state or feceral cour thai deal with the same facts thai
are involved in this action? =» YES LT NO

 

H your answer ts “YES”, describe each lawsuil (i ihere is more than one lawsuii,

pees

describe additonal lawsuits on additonal separate pages, using the same ouiline.)
Parties tO previous lawsults:

or None Cox le eS

Defendants(s): Cush homes { a Le, ALAL Of?

2, Name U court and ee docket aie

trick WV 2G; AL Ot

3. Disposition (For Prampe was the case dismissed? Was if appecied? Is it still
pending?)

Cae WAS oes bef}
Y Wa i LA appre Hale < fl at

7

 

4, Issued raised:
ous NG, by, 5c 0 minatsyne
Asking fAM ee gr
QA Cauct. appointed ory Faeary,

5, When did you file the lawsuit? an \o A Ak re
Date: Month/Year

6. When was i (will it be) Ton. ? aw dude / hn eh Wk a Ja wf

Ld LIT 0
Have you cba informa A het fron ea crobMate administrative
officials regarding the acts complained of in Part D? YES NO

if your answer ts “YES* bnefly describe how relief was sought and the resulis. lf your
answer Is "NO" explain why administrative relief was not sought

Op tlhecke Coudt os 5 mi 950d?
Case 3:20-cV-0 14@-RIG DSC Document 1 Filed 03/06/20 Page 4 of 7

 
| led oh C haw He Dy Vis; Ons
Mecllentoure , Nveth Carolina.

G. REQUEST FOR RELI 5

| beeve | arn eniited to the 7 fol my i iat
5 mil Livan pollazs |
foe hum daliaa, disadil

andj the. SC@m min a, (Lac. eh peel
: tAC€. Dall, ~~" a

The Belle i (Bul s2eE 3

(Augeau has th € OAC waY,

Com Plain’ Ziact QOlE-«

JURY TRIAL REQUESTED | s_| ZNO

(need nets
Signed at, Chae Wee He J\ '5, oy) | on

(Locaton) (Date)

 

 

 

 

 

 

Signature
Address: OAc thoath Daw Loup
Got 3g, Chirclorrg, ||
Phone: CAS .
EMail Casé A LEPE LOD ee Oe AI 1 COG Sloelr’ Page 5 of 7

 

 
 

 

 

i[iag Dete_
Poles parton, 3.0 -

0 FAC LCS Are
Gedo B “2 a
: Cau matic- Pear’

Elle Jey @ Ce. Lge
2 T~ FA’ ace Qe 7
Z rood LiKe y CRETE,

Wo pl
ZL Lhe, Cou Sp Bape cet
wt a ith oe at ) [hoy Ce
04, 4. NPs 4 Co! foe
Inf 9 Ya a cdede Shag F
Yaa ak proug ‘and
bon § Weer th ml bons OF

[aes Acs ,O a i (3e"1
od Res u Ce Le, ©F\ wh QC
ey ees le”, |

7} i aH E ( a Save @
oy | bal (o Dod ,
Ve

Pr: 0? Com 214} v1
\p & sete Burne ss
UG Cea ue

Case 3:20-cv-00146-RJC-DSC Document 1 Filed 03/06/20 Page 6 of 7

 
Tan A T Lau ney | C

Cain PO yeu! U AO and

A CO bestant roi tht
Actes gl hig rg, House -
‘Llu CO

epic ct | (ee oes a
dll ‘ou & Oty TOK CAS
AY ST Lus ar Th V2 eS Cn fh

pe 18 Elites, CRY

have He 1 Kau mg foc 1S 2457

 

 

 

 

eres Lined WES KS,

? ieee Py co

C i 1 bre akin pte APN
oe dls cai mie OPT
ioe df AIP abe L% 7
Ce (2 24
| Ne loin naf-el to aU ~ oes LAL.

have NEC IRL UE NUME OWS ;
ke putes and millions aie

SC o he 7
weed fo Pe bla “0, |
E ty 04 Fon al

bentolang the a my anes |

acean hab CoP

5 ~20 Jroal te

  

 

 

 

 

 

Case 3:20-cv-00146-RJC-DSC Document.1 Ride 20, pPage 7 Le 7

 

 
